Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-2-2007

Aruanno v. New Jersey
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1643




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Aruanno v. New Jersey" (2007). 2007 Decisions. Paper 1685.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1685


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 06-1643
                                   ________________

                                  JOSEPH ARUANNO,
                                          Appellant

                                            v.

                               STATE OF NEW JERSEY
                               _____________________

                    On Appeal From the United States District Court
                             For the District of New Jersey
                             (D.C. Civil No. 06-cv-00296)
                     District Judge: Honorable William J. Martini
                             ________________________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  January 3, 2007

       Before: RENDELL, COWEN AND VAN ANTWERPEN, Circuit Judges

                                  (Filed February 2, 2007)
                                       ___________

                              OPINION OF THE COURT
                                   ___________

PER CURIAM

             This is an appeal from the District Court’s dismissal of Joseph Aruanno’s

complaint without prejudice. Aruanno filed his complaint pro se. The District Court

granted him in forma pauperis status. We will vacate the District Court’s order and

remand for further proceedings.
                                              I.

              Aruanno raised his claims pursuant to 42 U.S.C. § 1983. He alleged that

the procedures in place for his civil commitment hearing violated his due process rights.1

He requested a new civil commitment hearing.

              Before the complaint was served, the District Court screened the complaint

pursuant to 28 U.S.C. § 1915A. The District Court determined that Aruanno’s sole

federal remedy was a writ of habeas corpus. Furthermore, the District Court determined

that to the extent that Aruanno sought declaratory or injunctive relief, his claims had not

yet accrued because a favorable judgment would necessarily imply the invalidity of his

civil commitment. Thus, the District Court dismissed Aruanno’s complaint without

prejudice. Aruanno timely filed a notice of appeal.

                                             II.

              The basis for our appellate jurisdiction is slightly (although not fatally)

complicated by the dismissal of the proceedings below without prejudice. Orders without

prejudice are generally not final within the meaning of 28 U.S.C. § 1291. See

Umbenhauer v. Woog, 969 F.2d 25, 30 n.6 (3d Cir. 1992). In this case, however, the

District Court divested itself of the suit completely. Therefore, we have appellate

jurisdiction. See Erie County Retirees Ass’n v. County of Erie, Pa., 220 F.3d 193, 202

(3d Cir. 2000)(citations omitted).


  1
    Pro se complaints are liberally construed. See Holley v. Dep’t of Veteran Affairs,
165 F.3d 244, 247 (3d Cir. 1999).

                                              2
              Our review of the District Court’s dismissal of the complaint is plenary.

We must accept all factual allegations of the complaint as true and all reasonable

inferences that can be drawn from them. See Nami v. Fauver, 82 F.3d 63, 65 (3d Cir.

1996).

                                             III.

              A prisoner in state custody cannot use a § 1983 action to challenge the fact

or duration of his confinement. See Wilkinson v. Dotson, 544 U.S. 74, 78 (2005). “He

must seek federal habeas corpus relief (or appropriate state relief) instead.” Id. A § 1983

action is barred if a plaintiff’s success in the action would necessarily demonstrate the

invalidity of the confinement or its duration. See id. at 81-82. In Wilkinson, the plaintiffs

sought relief that would render the state procedures used to deny parole eligibility and

parole suitability invalid. See id. at 82. The Supreme Court determined that the

plaintiffs’ claims in Wilkinson were cognizable under § 1983 because success would not

mean that the plaintiffs would be immediately released or have a shorter confinement.

See id. Rather, success would only mean a new parole eligibility review or a new parole

hearing. See id. Thus, their claims did not lie “at the core of habeas corpus.” Id.

(internal quotation marks and citation omitted).

              Similar to the claims in Wilkinson, Aruanno’s claims do not lie “at the core

of habeas corpus.” Aruanno seeks relief that would render the state’s procedures in civil




                                              3
commitment hearings invalid.2 Aruanno does not seek immediate release from civil

commitment or a shorter civil commitment period. Instead, he only seeks a new civil

commitment hearing. Pursuant to Wilkinson, Aruanno’s claims are cognizable under

§ 1983.

                                            IV.

              In conclusion, we find that Aruanno’s complaint does not “lie at the core of

habeas corpus” and that his claims are cognizable under § 1983. Accordingly, we will

vacate the District Court’s order and remand for further proceedings. Aruanno’s motion

for reconsideration of this Court’s denial of his motion to appoint counsel is denied.




  2
    For example, Aruanno argues that his due process rights were violated because a jury
did not decide his civil commitment.

                                             4